Case 1:19-cv-01425-ENV-LB Document 9 Filed 05/06/19 Page 1 of 1 PageID #: 26



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
TEODORO JOSE GUZMAN, on behalf of
himself, and others similarly situated

                Plaintiff,                       Case No.: 19-cv-670 (DLI) (SJB)

         -against-
                                                NOTICE OF APPEARANCE

J.J. TAPPER & CO., INC., dba
THE GARDEN; THE EPICUREAN
GARDEN, LLC dba THE GARDEN;
UNITED T LLC dba THE GARDEN,
or any other business entity
doing business as "THE GARDEN",
located at 917-921 Manhattan Avenue,
Brooklyn, NY 11222; and JOHN A. TAPPER,
and ELIZABETH TAPPER, individually,

                Defendants.


                PLEASE TAKE NOTICE, that Michael Taubenfeld, attorney for the law firm

Fisher Taubenfeld LLP, hereby appears in the above-captioned action on behalf of Defendants

and demands that all papers in this action be served upon the undersigned at the address stated

below.

DATED: March 5, 2019
       New York, New York
                                           Respectfully submitted,

                                           ____________/s/________________
                                           Michael Taubenfeld, Esq.
                                           FISHER TAUBENFELD LLP
                                           225 Broadway, Suite 1700
                                           New York, New York 10007
                                           Tel.: (212) 571-0700
                                           Fax: (212) 505-2001
                                           michael@fishertaubenfeld.com
